Title: From George Washington to Brigadier General Jedediah Huntington, 8 January 1779
From: Washington, George
To: Huntington, Jedediah


  
    Dear Sir
    Philada 8 January 1779
  
On Rect of yours of the 23d Decemr I laid it before the Board of War for their direction. As the purchase of any kind of Cloathing out of the regular line occasions a deal of confusion, they will take the matter into consideration, and if they do not see a probability of supplying you in any other manner, they will direct Major Bigelow to procure Hats for the two Connecticut Brigades, which will put things into the proper train and take off any imputation of partiality. I am Dear Sir Yrs &c.
